       Case 3:20-cv-05484-TKW-MJF Document 28 Filed 05/04/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

KENT E. HOVIND and PAUL
JOHN HANSEN as trustee for
Creation Science Evangelism (CSE),
a non-statutory trust,

        Plaintiffs,

v.                                                Case No. 3:20cv5484-TKW-MJF

UNITED STATES OF AMERICA,
et al.,

     Defendants.
_____________________________/

                      ORDER ON PLAINTIFFS’ MOTIONS

        This case is before the Court on Plaintiffs’ motions for CM/ECF privileges

(Docs. 26, 27) and Plaintiffs’ motion for an extension of time (Doc. 25). No response

is necessary, and upon due consideration of these filings and the case file, it is

        ORDERED that:

     1. Plaintiffs’ motions for CM/ECF privileges are DENIED.

     2. Plaintiffs’ motion for extension of time is GRANTED, and Plaintiffs shall

        have until May 21, 2021, to file their objections to the magistrate judge’s

        Report and Recommendation.
Case 3:20-cv-05484-TKW-MJF Document 28 Filed 05/04/21 Page 2 of 2




DONE and ORDERED this 4th day of May, 2021.


                       T. Kent Wetherell, II
                       T. KENT WETHERELL, II
                       UNITED STATES DISTRICT JUDGE




                                2
